Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karl Hudspith on March 9, 2021.

The application has been amended as follows: 

Please cancel claims 1-4, 7-9, 12, 21-33, 35-38.

Claim 10. (Currently Amended) A method of treating appendicitis in a human subject, comprising:
	a) obtaining a blood or serum sample from a human subject suffering from abdominal pain,
	b) extracting RNA from said sample,
	c) measuring the expression level of at least three RNA sequences selected from the group consisting of Chemokine C-X-C receptor 1, Interleukin 8 receptor β, Fc frag of IgG receptor IIIb (CD16b), MHC class II DR beta 5, Leukocyte IgG-like receptor A3, Defensin alpha 
	d) diagnosing the subject with appendicitis when at least three of said RNA sequences are differentially expressed by at least a 2.0 fold statistical difference with an uncorrected p < 0.05 when compared to the expression level of said RNA sequences in a group not suffering from appendicitis, and
	e) treating the diagnosed subject, wherein the treating comprises administering an antibiotic to said subject, removing said subject’s appendix, or a combination thereof.  

Claim 11. (Currently amended) The method of claim 10, wherein said at least three RNA sequences are selected from the group consisting of LOC100129902, LOC100131205, LOC100131905, LOC100132291, LOC100132394, LOC100132742, LOC100134364, LOC391370, LOC646785, LOC644191 and C50rf32.

Claim 13. (currently amended) The method of claim 10, wherein said at least three RNA sequences are selected from the group consisting of Interleukin 8 receptor β, Defensin alpha 1, Defensin alpha 1B, Defensin alpha 3, and Alkaline phosphatase.



Claim 17. (Previously presented) The method of claim 10, wherein said measuring comprises a microarray analysis.

Claim 18. (Currently Amended) The method of claim 10, wherein said measuring comprises sequencing.  

Claim 19. (Currently amended) The method of claim 10, further comprising inputting the results of the measuring in c) into a model.

Claim 20. (Previously presented) The method of claim 10, further comprising performing a computed tomography (CT) scan, a magnetic resonance imaging (MRI) scan, an ultrasound sonography, or any combination thereof on said subject prior to treating said subject for appendicitis.  



Claim 39. (Currently amended) The method of claim 10, wherein said measuring comprises reverse transcription.  

Claim 40. (Previously presented) The method of claim 10, wherein said measuring further comprises a polymerase chain reaction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art because the prior art does not teach or fairly suggest A method of treating appendicitis in a human subject, comprising:
	a) obtaining a blood or serum sample from a human subject suffering from abdominal pain, b) extracting RNA from said sample, c) measuring the expression level of at least three RNA sequences selected from the group consisting of Chemokine C-X-C receptor 1, Interleukin 8 receptor β, Fc frag of IgG receptor IIIb (CD16b), MHC class II DR beta 5, Leukocyte IgG-like receptor A3, Defensin alpha 1, Defensin alpha 1B, Defensin alpha 3, 18S ribosomal RNA, CDC14A, 28S ribosomal RNA, 60S acidic ribosomal protein P1, 40S ribosomal protein S26, Ribosomal protein L23, Ribosomal protein L37a, Ribosomal protein S28, Alkaline phosphatase, Carbonic anhydrase IV, Neuroblastoma breakpoint family 10, Ninjurin 1, Prokineticin 2, Superoxide dismutase 2, LOC100129902, LOC100131205, LOC100131905, LOC100132291, LOC100132394, LOC100132742, LOC100134364, LOC391370, LOC646785, LOC644191 and .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634